             Case 20-34682 Document 884 Filed in TXSB on 05/12/21 Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                               ENTERED
                                                                                                                   05/13/2021
                                                                        )
    In re:                                                              )   Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         )   Case No. 20-34682 (DRJ)
                                                                        )
                              Debtors.                                  )   (Jointly Administered)
                                                                        )
                                                                        )   Re: Docket No. 787

            ORDER GRANTING THE SECOND INTERIM FEE APPLICATION
          OF PORTAGE POINT PARTNERS, LLC, RESTRUCTURING ADVISOR
         FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
         FROM JANUARY 1, 2021, THROUGH AND INCLUDING MARCH 31, 2021

             This matter came on for consideration upon Portage Point Partners, LLC’s second interim

fee application (the “Fee Application”) for the allowance of compensation and reimbursement of

expenses for the period from January 1, 2021, through and including March 31, 2021 (the “Fee

Period”) filed by Portage Point Partners, LLC (“Portage Point”); and it appearing to the Court that

notice of the Fee Application is sufficient and appropriate and in accordance with the Federal Rules

of Bankruptcy Procedure and the Bankruptcy Local Rules of this District; it is hereby ORDERED

that:

             1.     The relief requested in the Fee Application is hereby granted.

             2.     Portage Point is allowed $695,588.70 for professional services rendered during the

Fee Period.

             3.     The Debtors are authorized to pay Portage Point the outstanding balance of

compensation and expenses incurred for the Fee Period.


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, New York 11747.



KE 76100359.1
         Case 20-34682 Document 884 Filed in TXSB on 05/12/21 Page 2 of 2




         4.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated:Signed:  May 12,
        ___________,    2021.
                     2021
                                                       ____________________________________
                                                      UNITED  STATES BANKRUPTCY JUDGE
                                                       DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                  2
KE 76100359.1
